Citation Nr: 9932401	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  97-32 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected anxiety neurosis.

2.  Entitlement to service connection for complete impotence 
as secondary to service-connected urethral stricture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

The Board observes that, in March 1997, the veteran filed a 
claim for entitlement to service connection for angina 
pectoris as secondary to service-connected anxiety neurosis.  
As this issue has not been prepared for appellate review, the 
Board refers it to the RO for preparation of a rating 
decision and all appropriate development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent medical evidence demonstrates that the 
veteran's service-connected anxiety neurosis aggravates his 
hypertension.

3.  The preponderance of the evidence shows that the veteran 
does not currently suffer from complete impotence.



CONCLUSIONS OF LAW

1.  The veteran's hypertension is aggravated by his service-
connected anxiety neurosis.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 (1999).

2.  Complete impotence is not caused by or aggravated by the 
veteran's service-connected urethral stricture.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  Service connection 
may also be granted for a disability that is proximately due 
to or the result of a service-connected disability.  When 
service connection is established for a secondary condition, 
the secondary condition is considered part of the original 
condition.  38 C.F.R. § 3.310(a) (1999).

In addition, when aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  The term "disability" as used in 38 U.S.C.A. 
§ 1110 (West 1991), refers to impairment of earning capacity, 
and such definition mandates that any additional impairment 
of earning capacity resulting from a service-connected 
disability, regardless whether the additional impairment is 
itself a separate disease or injury caused by the service-
connected disability, shall be compensated.  Allen v. Brown, 
7 Vet.App. 439, 448-49 (1995).

However, the preliminary question before the Board is whether 
the veteran has submitted a well-grounded claim as is 
required by 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether VA has properly assisted him in the development of 
his claim.  A well-grounded claim is one that is plausible, 
meritorious, or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet App. 78, 81 (1990).  In a case such as this, 
where the determinative issue involves a question of 
causation, i.e., whether the claimed condition is 
etiologically linked, directly or secondarily, to the 
veteran's period of active service, competent medical 
evidence in support of the claim is required for the claim to 
be found well grounded.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

Having viewed the veteran's contentions and the evidence of 
record in the light most favorable to his claims, the Board 
finds that the veteran has presented well-grounded claims and 
that all relevant evidence has been obtained and all 
pertinent facts fully developed.

I.  Hypertension as secondary to service-connected anxiety 
neurosis

In the present case, the veteran believes that his 
hypertension is caused or exacerbated by his service-
connected anxiety neurosis.  Service medical records include 
no findings, treatment, or diagnoses related to hypertension.  
VA outpatient records disclose that the veteran was first 
diagnosed with borderline hypertension in October 1979.  
Thereafter, clinical records and VA examinations have 
continued to assess the veteran with hypertension.

During a VA medical examination in May 1997, the veteran 
reported that he had received treatment for hypertension for 
the past one and one-half years and that he was presently 
taking daily medication.  His blood pressure was recorded at 
158/100 sitting, 138/105 standing, and 150/96 sitting.  
Cardiovascular examination was otherwise normal and the 
veteran was diagnosed with hypertension.  The examiner opined 
that stress was not an etiology of hypertension; therefore, 
the veteran's hypertension was not etiologically related to 
his service-connected anxiety neurosis.

During a VA mental disorders examination in May 1997, the 
veteran related that he was hypertensive whether or not he 
was experiencing stress.  The examiner diagnosed the veteran 
with moderate post-traumatic stress disorder, general anxiety 
disorder, chronic major depressive episode, and alcohol 
abuse.  The examiner commented that he could not verify that 
all of the veteran's hypertension was secondary to his 
anxiety.  He believed, however, that the veteran's anxiety 
did play a significant part in his hypertension.

In cases involving a question of medical causation, competent 
medical evidence is required to link directly or secondarily 
the claimed condition to the veteran's period of active 
service.  See Lathan v. Brown, 7 Vet.App. 359, 365 (1995); 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995); Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  In this case, the opinion 
of the VA examiner links the veteran's hypertension 
secondarily to the veteran's period of active service, in 
that he finds that the service-connected anxiety neurosis 
aggravates the hypertension.  Although the anxiety neurosis 
did not cause the hypertension, but merely aggravates it, 
that is sufficient for a finding of secondary service 
connection pursuant to Allen v. Brown, 7 Vet.App. 439 (1995).

The Board recognizes that another VA examiner opined that the 
veteran's hypertension is not etiologically related to his 
anxiety neurosis.  However, this opinion does not preclude a 
grant of secondary service connection because, as 
aforementioned, the anxiety neurosis does not need to cause 
the hypertension, but merely to aggravate it.  Further, as 
the evidence of record contains two medical opinions, the 
Board will resolve all reasonable doubt in favor of the 
veteran.  See 38 C.F.R. § 3.102 (1999).  Accordingly, the 
Board finds that the evidence supports a grant of service 
connection for hypertension on a secondary basis under 
38 C.F.R. § 3.310 (1999) and Allen v. Brown, 7 Vet.App. 439 
(1995).

II.  Complete impotence as secondary to service-connected 
urethral stricture.

The veteran believes that he should receive a separate 
disability evaluation for complete impotence.  During a VA 
examination in May 1997, the veteran reported a history of 
having difficulty acquiring and maintaining erections for the 
past four years.  He was capable of having an erection with 
the aid of a prosthesis and had intermittent ejaculations.  
The external genitourinary examination found no abnormalities 
other than tenderness to palpation in the suprapubic area.  
The veteran was diagnosed with history of nonspecific 
urethritis with chronic urethral stricture requiring 
intermittent dilation and lysis of the stricture, with 
chronic urinary tract infections, and partial impotency.  The 
examiner opined that the partial impotence was etiologically 
related to the residuals of the chronic urethral stricture.

Thereafter, in a rating decision issued in July 1997, the RO 
recharacterized the veteran's service-connected disability as 
chronic urethral stricture with urinary tract infections, 
history of non-specific urethritis and partial impotence.  
Having granted service connection for partial impotence, the 
RO continued the assignment of a 30 percent schedular 
evaluation pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 
7518 (1999).  The secondary condition of partial impotence 
was now considered part of the original service-connected 
disability.  See 38 C.F.R. § 3.310(a) (1999).

In order for the veteran to be entitled to a separate 
disability evaluation for impotency, he must suffer from 
complete, rather than partial, impotency.  Under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522, a deformity of the penis with 
loss of erectile power warrants a 20 percent evaluation.  
Further, 38 C.F.R. § 3.350 (1999) provides for special 
monthly compensation for loss or loss of use of a creative 
organ.  However, the record presently lacks any competent 
medical evidence confirming the existence of complete 
impotence, loss of erectile power, or a deformity of the 
penis.  The Board recognizes that the veteran testified 
before the RO hearing officer in November 1997 that he was 
completely impotent.  However, the only relevant medical 
evidence of record diagnosed the veteran with partial 
impotency and this diagnosis relied upon history provided by 
the veteran.

In consideration of the foregoing, the Board finds that the 
medical evidence does not show that the veteran's impotence 
has manifested itself to a degree sufficient to warrant a 
separate disability evaluation.  The Board informs the 
veteran that he may reopen this claim at any time should he 
acquire a medical diagnosis of complete impotence and a 
medical opinion that such complete impotence is due to his 
service-connected urethral stricture.


ORDER

Service connection for aggravation of hypertension due to 
service-connected anxiety neurosis is granted.

Service connection for complete impotence due to service-
connected urethral stricture is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

